                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
 LIABILITY LITIGATION
                                                 Case No. 16-md-02741-VC

                                                 PRETRIAL ORDER NO. 178:
 This document relates to:
                                                 GRANTING AS MODIFIED MOTION
 Hernandez v. Monsanto Co., 17-cv-7364           FOR EXTENSION OF DEADLINE

                                                 Re: Dkt. No. 6117

       The Hernandezes’ opposed motion for an extension of the deadline to provide their

expert reports is granted as modified. That deadline is extended from October 4, 2019, to

October 18, 2019. No other deadlines are impacted by this order, and no further extensions will

be granted.

       IT IS SO ORDERED.

Dated: October 1, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
